*98
OPINION AND ORDER

Respondent, James E. Greer, II, of Lexington, Kentucky, was admitted to the practice of law in the Commonwealth of Kentucky on November 1,1983.
On June 18, 1997, the Inquiry Tribunal issued a three-count charge against Respondent, arising from his representation of a former client, Tracy Trail. In June 1996, Mr. Trail employed and paid Respondent the sum of $356.00 to file a dissolution of marriage action in the Fayette Circuit Court. Respondent filed the appropriate paperwork and with the necessary jurisdictional, venue and proof issues satisfied, set the matter for a final hearing on July 23, 1996. Without notifying Mr. Trail, Respondent failed to appear for the hearing. Thereafter, Mr. Trail repeatedly attempted to contact Respondent regarding the status of his case. Respondent did not return phone calls or written correspondence. Mr. Trail’s divorce action was completed in October 1996, through separate counsel employed by Mr. Trail's wife.
Mr. Trail filed a complaint with the Kentucky Bar Association, which was mailed to Respondent by certified mail, return receipt requested, on September 12, 1996. Respondent signed the receipt on September 16, 1996, but failed to respond or acknowledge receipt of the complaint, whereupon the complaint was forwarded to the Inquiry Tribunal for review.
On June 18, 1997, the Inquiry Tribunal charged Respondent with three violations under the Kentucky Supreme Court Rules. Count I charged Respondent with failing to communicate with a client by written correspondence, telephone or otherwise and failing to provide the client with pertinent information regarding the status of a divorce case proceeding in violation of SCR 3.130-1.4(a) and (b). Count II charged Respondent with a violation of SCR 3.130-1.3, by failing to appear for a scheduled domestic hearing and failing to prosecute the divorce action. Finally, Count III charged Respondent with failing to refund any unearned portion of his fee for the divorce proceeding in violation of SCR 3.130-1.16(d). Respondent never filed a response to the complaint or the Inquiry Tribunal’s charges.
The matter proceeded to the Board of Governors wherein Respondent was found guilty on all three counts by a vote of 13-0. The Board reviewed Respondent’s record of prior discipline, consisting of three private admonitions, and thereafter voted to recommend suspension from the practice of law for a period of one (1) year. As of the date of the Board of Governors meeting, Respondent had offered no reply or any statement of intention not to reply. Respondent has not defended or participated whatsoever in this proceeding.
Pursuant to SCR 3.370(9), this Court adopts the decision and recommendation of the Board of Governors as to all matters pertaining to Respondent.
THEREFORE IT IS HEREBY ORDERED as follows:
That Respondent, James E. Greer, be and is hereby suspended from the practice of law in the Commonwealth of Kentucky for a period of one (1) year, and until such time as he is reinstated to the practice of law by order of this Court pursuant to SCR 3.510.
Respondent is directed to pay the costs of this action in the amount of $36.80.
*99Pursuant to SCR 3.390, Respondent shall, within ten (10) days from the date of the entry of this order, notify all clients in writing of his inability to represent them and to furnish copies of said letters to the director of the Kentucky Bar Association.
All concur.
ENTERED: January 22,1998.
/&/ Robert F. Stephens
Chief Justice